Case 1:19-cv-01437-CMA-NRN Document 82 Filed 08/27/20 USDC Colorado Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01437-CMA-NRN

  LANDON MONDRAGON,

  Plaintiff,

  v.

  NOSRAK LLC and
  KASEY KING

  Defendants.

                                      MINUTE ORDER

  Entered by Magistrate Judge N. Reid Neureiter

        It is hereby ORDERED that the Motion to Withdraw (Dkt. #80) is GRANTED.
  Richard Liebowitz is permitted to withdraw as counsel for Plaintiff. The Clerk of Court is
  respectfully directed to remove Richard Liebowitz from electronic notification in this
  case.

  Date: August 27, 2020
